          Case 1:21-cr-00092-AJN Document 49 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    3/23/2021

 United States of America,


                –v–                                                             21-cr-92 (AJN)

                                                                                    ORDER
 Yury Mosha, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       Following today’s bail hearing, Chambers received a voicemail message from a third

party. The Court is providing a copy of the voicemail to counsel for the Government and the

Defendants, and a transcription will be filed under seal. The Court will take no further action

related to the voicemail unless an application is made by the parties.


       SO ORDERED.


Dated: March 23, 2021                              __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
